UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     JOHN DOE 1,                                     DOCKET NUMBER
                         Appellant,                  AT-0752-15-0206-I-1

                  v.

     DEPARTMENT OF THE NAVY,                         DATE: April 21, 2016
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 2

           Michael W. Macomber, Esquire, Albany, New York, for the appellant.

           Steven P. Hester, Esquire, Pensacola, Florida, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     sustained his removal. Generally, we grant petitions such as this one only when:
     the initial decision contains erroneous findings of material fact; the initial

     1
       The Board has granted the appellant anonymity sua sponte to prevent an unwarranted
     invasion of the privacy of a third party. See, e.g., Doe v. National Security Agency,
     6 M.S.P.R. 555 n.* (1981).
     2
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                     2

     decision is based on an erroneous interpretation of statute or regulation or the
     erroneous application of the law to the facts of the case; the administrative
     judge’s rulings during either the course of the appeal or the initial decision
     were not consistent with required procedures or involved an abuse of discretion,
     and the resulting error affected the outcome of the case; or new and material
     evidence or legal argument is available that, despite the petitioner’s due
     diligence, was not available when the record closed. See title 5 of the Code of
     Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).          After fully
     considering the filings in this appeal, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Except as expressly MODIFIED by this Final Order to analyze the appellant’s
     claim that the proposed removal was deficient as a claim of harmful procedural
     error or a denial of due process, we AFFIRM the initial decision.
¶2        The appellant held the position of Security Specialist at the agency’s Naval
     Air Station in Milton, Florida.    Initial Appeal File (IAF), Tab 4 at 21.      In
     November 2014, the agency removed him based upon charges of conduct
     unbecoming, lack of candor, and failure to follow proper leave requesting
     procedures. Id. at 17-21, 23-26, 47-49.
¶3        The appellant filed the instant appeal.     IAF, Tab 1.    After holding the
     requested hearing, the administrative judge found that the agency met its burden
     of proving the conduct unbecoming and lack of candor charges, but failed to
     prove the failure to follow proper leave requesting procedures charge.       IAF,
     Tab 36, Initial Decision (ID) at 4-14. He also found that the agency established
     the requisite nexus and that removal was a reasonable penalty for the sustained
     charges. ID at 14-19.
                                                                                            3

¶4         The appellant has filed a petition for review disputing the sustained findings
     concerning the charges, nexus, and penalty. 3 Petition for Review (PFR) File,
     Tab 1. The agency has filed a response, and the appellant has replied. 4 PFR File,
     Tabs 5-6.

     The agency proved the conduct unbecoming charge.
¶5         The agency’s conduct unbecoming charge stated that the appellant’s
     4-year-old son suffered extreme bruising due to an alleged spanking by the
     appellant. IAF, Tab 4 at 23. It further stated that a household nanny reported the
     incident to local police and the Florida Department of Children and Families
     (DCF), resulting in the appellant’s arrest. Id. Finally, the agency’s charge stated
     that a medical exam by DCF documented extreme bruising to the child’s back,
     buttocks, hamstring and calves.       Id.   The administrative judge sustained the
     charge, and we agree. ID at 4-9.
¶6         The appellant’s petition for review first appears to suggest that the agency
     should have been required to prove the elements of Florida’s aggravated child
     abuse statute in order to prove its conduct unbecoming charge. PFR File, Tab 1
     at 9-10, Tab 6 at 9-10.    We disagree.     The agency charged the appellant with

     3
      The appellant has not presented any substantive arguments concerning the affirmative
     defenses addressed in the initial decision, and we find no reason to revisit the
     administrative judge’s well-reasoned findings as to the same. ID at 20-23.
     4
       On November 23, 2015, after the record closed on petition for review, the appellant
     filed a motion to consider new and material evidence in which he asserted that the
     Department of Defense Central Adjudication Facility favorably adjudicated his security
     clearance and to which he attached two documents. PFR File, Tab 7. The agency filed
     a response opposing the appellant’s motion. PFR File, Tab 8. While one of the
     documents submitted by the appellant is dated after the close of the record on review,
     we find that the evidence or argument submitted is not material to the outcome of this
     appeal. Moreover, the appellant failed to comply with the Board’s regulations requiring
     a party to file a motion with and receive leave from the Clerk of the Board before filing
     a pleading other than the ones set forth in 5 C.F.R. § 1201.114(a). Accordingly, we
     give no further consideration to the appellant’s November 23, 2015 pleading or the
     agency’s response thereto.
                                                                                            4

     conduct unbecoming a Security Specialist, not with the commission of aggravated
     child abuse or other criminal offense. IAF, Tab 4 at 23. Therefore, the agency
     was not required to prove the elements of a crime.                See Social Security
     Administration v. Long, 113 M.S.P.R. 190, ¶ 43 (2010), aff’d, 635 F.3d 526 (Fed.
     Cir. 2011).
¶7         The appellant also disputes the charge based upon an assertion that he was
     not criminally prosecuted for his actions as alleged in the conduct unbecoming
     charge. PFR File, Tab 1 at 9-11. He alleges that the prosecuting attorney refused
     to pursue the criminal case because of scant evidence. Id. at 10. However, it is
     undisputed that the appellant was criminally charged and his case was referred to
     a pre-trial intervention program. IAF, Tab 4 at 29-30, 53-54, Tab 19 at 14, 19.
     Although the appellant characterizes this resolution differently on review, his
     testimony suggests that he agreed to the pre-trial intervention program as a way to
     conclude the matter because the state was otherwise unwilling to drop the case.
     Hearing Transcript (HT) at 242 (testimony of the appellant).             Moreover, the
     resolution of his criminal charge is not dispositive; the Board has upheld conduct
     unbecoming charges in similar circumstances. See generally Long, 113 M.S.P.R.
     190 (finding good cause to remove an administrative law judge for a charge of
     conduct unbecoming, where the underlying off-duty misconduct resulted in an
     arrest, but the prosecutor entered a nolle prosequi on the criminal charges).
¶8         The appellant next argues that the administrative judge erred in sustaining
     the conduct unbecoming charge based solely on hearsay statements from an
     unsigned police report. 5 PFR File, Tab 1 at 11-17. We find that the appellant

     5
       The police report includes the investigator’s summary of interviews with several
     individuals, including the appellant’s 4-year-old son, the nanny that discovered the
     child’s bruising, the nurse that examined the child, and the appellant’s wife. IAF, Tab 4
     at 31-34. It also includes the investigator’s description of the child’s bruising based
     upon pictures taken the day the bruising was reported and the investigator’s own
     observations during a follow-up visit 2 days later. Id. at 31, 33. According to the
     police report, the child was largely unable to answer questions about his bruising, but
     he told the examining nurse that the appellant directed him not to tell anyone, and
                                                                                            5

      overstates the significance of the police report in the administrative judge’s
      determination and that the evidence was properly considered.
¶9          Although the appellant’s petition asserts that the administrative judge relied
      solely on the police report as evidence in sustaining the conduct unbecoming
      charge, the administrative judge largely relied on the appellant’s own admissions
      and the logical conclusions that result from those admissions.           ID at 5-9; cf.
      Arthur v. Department of the Army, 10 M.S.P.R. 239, 241-43 (1982) (finding that
      an agency failed to prove its misconduct charge where it relied, in toto, on data
      excerpted from an arrest record, a police report of an interview with a
      complaining witness, and a court calendar with receipt stating the employee was
      convicted). The appellant has admitted the following: he hit the child with a belt
      on the Thursday or Friday of the relevant period because the child had been
      violent with a teacher, the nanny discovered bruising the following Monday, the
      bruising was reported to authorities, police arrested the appellant for aggravated
      child abuse, and the appellant agreed to a pretrial intervention program. See, e.g.,
      PFR File, Tab 1 at 4-6; HT at 199-210, 223-34, 242-43 (testimony of the
      appellant). Therefore, there is no genuine dispute concerning those facts.
¶10         The appellant does dispute the cause of the child’s bruising.             He has
      suggested that the bruising may have resulted from pretend sword fighting with
      the child’s older brother, jumping off his bed onto hardwood floors, jumping
      down a mound of dirt, and/or a platelet disorder that causes excessive bruising.
      E.g., HT at 200-02, 208-09 (testimony of the appellant); IAF, Tab 19 at 13.
      However, the administrative judge properly weighed the appellant’s alternate
      theories for the bruising against the appellant’s admissions that he hit the child
      with a belt multiple times as discipline. ID at 6-9. The administrative judge’s
      credibility analysis relied, in part, on the implausibility and lack of supportive


      2 days later he told the investigator that his parents directed him not to say anything.
      Id. at 32-33. The report also included a notation that the appellant during his arrest
      acknowledged spanking the child. Id. at 34.
                                                                                       6

      evidence for the appellant’s alternative theories for the bruising, as well as a
      determination that the appellant’s testimony appeared to minimize his discipline
      of the child. Id.; see Haebe v. Department of Justice, 288 F.3d 1288, 1305 (Fed.
      Cir. 2002) (holding that the Board will defer to an administrative judge’s
      credibility determinations when they are implicitly based upon the observation of
      the demeanor of witnesses testifying at a hearing).
¶11        In making his credibility determinations, the administrative judge gave
      significant weight to allegations that the appellant directed the child not to say
      anything about his injuries, as documented in the police report. ID at 8; see IAF,
      Tab 4 at 32-33. Because the hearsay evidence in the police report is relevant, it
      was properly admitted. See Borninkhof v. Department of Justice, 5 M.S.P.R. 77,
      83 (1981). The pertinent question is the probative value of this evidence. Id.
      at 87 (listing the factors that may affect the weight of hearsay evidence to
      include: (1) the availability of persons with firsthand knowledge to testify at the
      hearing; (2) whether the statements of the out-of-court declarants were signed or
      in affidavit form, and whether anyone witnessed the signing; (3) the agency’s
      explanation for failing to obtain signed or sworn statements; (4) whether
      declarants were disinterested witnesses to the events, and whether the statements
      were routinely made; (5) consistency of the declarants’ accounts with other
      information in the case, internal consistency, and their consistency with each
      other; (6) whether corroboration for statements otherwise can be found in the
      agency record; (7) the absence of contradictory evidence; and (8) credibility of
      the declarant when he made the statement attributed to him).
¶12        As noted by the administrative judge, some factors weighed against the
      probative value of the hearsay evidence contained in the police report, but other
      factors were counterbalancing. ID at 4, n.1. The police report did not contain
      signatures for any statement, the agency failed to explain why individuals
      involved in the police report were unavailable to testify, and the agency failed to
      obtain sworn statements from those individuals. Id. However, the investigator
                                                                                           7

      and examining nurse who provided statements for the report were disinterested
      witnesses.      Id.; see IAF, Tab 4 at 32-33.     In addition, the investigator and
      examining nurse both reported the child stating that his parents directed him not
      to say anything. ID at 4, n.1; IAF, Tab 4 at 32-33. Further, the administrative
      judge noted that the child’s recounting of the directive was not being offered for
      the truth of the matter asserted, but for the effect on the listener. ID at 4, n.1; see
      Fed. R. Evid. 801(c)(2) (defining hearsay, in pertinent part, as evidence a party
      offers “to prove the truth of the matter asserted in the statement”). Although the
      appellant disagrees, we discern no basis for disturbing the administrative judge’s
      balancing of relevant factors in considering the hearsay evidence contained in the
      police report.    Moreover, as previously discussed, the appellant overstates the
      significance of that hearsay evidence, given his own admissions and the
      administrative judge’s weighing of his credibility.
¶13         The appellant’s final argument concerning the conduct unbecoming charge
      is a suggestion that the administrative judge’s conclusions only can be explained
      by bias and personal views about corporal punishment. PFR File, Tab 1 at 12,
      17-18.    However, the appellant, by this argument, has failed to overcome the
      presumption      of   honesty   and   integrity   that   accompanies   administrative
      adjudicators.     Oliver v. Department of Transportation, 1 M.S.P.R. 382, 386
      (1980).      Although the appellant disagrees with the administrative judge’s
      findings, and speculates that those findings may be the result of bias, he has not
      identified any comments or actions indicative of favoritism or antagonism. See
      Bieber v. Department of the Army, 287 F.3d 1358, 1362-63 (Fed. Cir. 2002)
      (explaining that an administrative judge’s conduct warrants a new adjudication
      only if his conduct reflects “a deep-seated favoritism or antagonism that would
      make fair judgment impossible”) (quoting Liteky v. United States, 510 U.S. 540,
      555 (1994)).
                                                                                            8

      The agency proved the lack of candor charge.
¶14         The agency’s lack of candor charge alleged that the appellant was obligated
      to provide true, accurate, and complete answers on his Standard Form 86 (SF-86),
      Optional Form 306 (OF-306), and his résumé, but he failed to do so by omitting
      information about his employment with, and termination from, U.S. Protect, a
      defense contractor. IAF, Tab 4 at 23. The administrative judge concluded that
      the agency proved that the appellant failed to identify his U.S. Protect
      employment on the SF-86, failed to identify his termination from U.S. Protect on
      the SF-86, and failed to identify his termination from U.S. Protect on the
      OF-306. 6 ID at 12-13. Therefore, the administrative judge sustained the charge.
      ID at 13.
¶15         The appellant reasserts that he was not terminated from his position with
      U.S. Protect, so the allegations concerning his failing to identify a prior
      termination on his SF-86 and OF-306 cannot stand. PFR File, Tab 1 at 21-23.
      However, the administrative judge reached a contrary conclusion, primarily
      because of well-reasoned credibility findings. ID at 11.
¶16         The Board must give deference to an administrative judge’s credibility
      determinations when they are based, explicitly or implicitly, on the observation of
      the demeanor of witnesses testifying at a hearing; the Board may overturn such
      determinations only when it has “sufficiently sound” reasons for doing so.
      Haebe, 288 F.3d at 1301. In this case, the agency presented testimony from C.S.,
      an individual who witnessed the circumstances surrounding the appellant’s
      separation from U.S. Protect and identified it as a firing.             HT at 123-27
      (testimony of C.S.).     The administrative judge found the testimony of C.S.
      credible, based on his demeanor, his unequivocal recollection of the matter, and a


      6
        The administrative judge did not sustain the agency’s specification that the appellant
      failed to disclose his employment with, and termination from, U.S. Protect on his
      résumé because the agency failed to establish that the appellant was obligated to do so.
      ID at 13.
                                                                                       9

      document that supported his assertions. ID at 11 (referencing IAF, Tab 25 at 6);
      see Hillen v. Department of the Army, 35 M.S.P.R. 453, 458 (1987) (discussing
      the relevant credibility factors, such as the consistency of a witness’s version
      with other evidence and the witness’s demeanor).          Although the appellant
      testified that he left U.S. Protect voluntarily, HT at 186-87 (testimony of the
      appellant), the administrative judge found his testimony unconvincing, disjointed,
      and somewhat frenetic, ID at 11. The appellant disagrees with the administrative
      judge’s credibility findings, largely because of a purported inconsistency between
      the testimony of C.S. and his report during the investigation. PFR File, Tab 1
      at 22. However, we find this purported inconsistency inconsequential. Compare
      HT at 131 (reporting that the appellant was fired for failing to meet U.S. Protect
      standards, such as permitting dress code violations of subordinates), with IAF,
      Tab 4 at 39 (describing other reasons for the appellant’s termination, such as
      appellant’s own dress code violations, his traveling to Iraq without coordination,
      and using his wife as a personal assistant, resulting in unauthorized access to
      files). Accordingly, we find that the appellant has failed to provide a basis for
      disturbing the administrative judge’s well-reasoned findings.
¶17         Finally, the appellant appears to argue that, because the agency failed to
      prove every instance alleged in the narrative supporting the lack of candor charge,
      the charge should not be sustained.    PFR File, Tab 1 at 19-20.     However, the
      agency’s obligation was to prove the essence of the charge, not every allegation
      therein.   Otero v. U.S. Postal Service, 73 M.S.P.R. 198, 203 (1997); see
      Burroughs v. Department of the Army, 918 F.2d 170, 172 (Fed. Cir. 1990)
      (determining that proof of one supporting specification is sufficient to sustain a
      charge). Therefore, we conclude that the administrative judge properly sustained
      the charge, despite the agency proving only some of the specific instances
      underlying the lack of candor charge. ID at 12-13.
                                                                                           10

      To the extent the appellant is alleging that the agency deprived him of due
      process or committed harmful procedural error, any such argument lacks merit.
¶18         On review, the appellant also argues that the lack of candor charge cannot
      stand because notice of the charge was procedurally deficient. PFR File, Tab 1
      at 19-20; see IAF, Tab 34 at 10. Specifically, he alleges that, while the charge
      referred to omissions on his SF-86, it failed to identify which of two SF-86s
      contained those omissions. 7 Id. We disagree.
¶19         The purpose of the notification of charges is to provide a fair opportunity to
      oppose the agency action by informing the appellant of the reasons for the
      proposed action with sufficient particularity to apprise him of allegations to be
      refuted or acts he must justify. Coltrane v. Department of the Army, 25 M.S.P.R.
      397, 403 (1984). Although the proposal to remove the appellant did not specify
      which SF-86 was at issue, the proposal did identify the form, generally. IAF,
      Tab 4 at 23. In addition, the proposal references the Navy Criminal Investigative
      Service investigative report, which specifically identifies both SF-86s. Id. at 23,
      44. Further, the proposal informed the appellant that he could review materials


      7
        In the initial decision, the administrative judge found the proposal notice unclear in
      this regard, but sustained the charge after locating the information on the forms
      themselves. ID at 9, 12-13. To the extent that the administrative judge failed to
      analyze the ambiguity of the proposal notice as a due process or harmful error
      affirmative defense, we modify the decision, nonetheless finding that these affirmative
      defenses fail. The proposal notice identified the appellant’s prior employment with
      U.S. Protect, including the fact that he was terminated. IAF, Tab 4 at 23. Further, the
      proposal notice stated that he was dishonest on his SF-86 when he answered “no” to
      whether he had been terminated from prior employment. Id. The notice advised the
      appellant that he could request the materials underlying the charges. Id. at 25. He
      does not allege, however, that he requested and was denied his SF-86 form or forms.
      PFR File, Tab 1 at 19-20; IAF, Tab 31 at 10-12. Under these circumstances, we decline
      to find that the agency’s notice of the charges was deficient. McNab v. Department of
      the Army, 121 M.S.P.R. 661, ¶¶ 16-18 (2014) (declining to find harmful error or a
      violation of due process when the weight of the evidence did not support the appellant’s
      claim that he requested but was denied the materials underlying his proposed removal);
      Alvarado v. Department of the Air Force, 97 M.S.P.R. 389, ¶¶ 8-13 (2004) (finding that
      an agency provided sufficient notice when it attached a chart to a proposed removal
      detailing the appellant’s alleged careless workmanship).
                                                                                       11

      pertinent to his removal, and the appellant has not alleged that those materials
      failed to include the SF-86s. IAF, Tab 4 at 25, 44, Tab 28 at 5-13. Finally, the
      administrative judge properly found that information omitted from each of the
      two SF-86s supported the lack of candor charge. ID at 12. Accordingly, we find
      no merit to the appellant’s suggestion that he lacked sufficient notice to defend
      against the lack of candor charge.

      The agency met its burden of establishing nexus.
¶20        In addition to the requirement that the agency prove its charges, the agency
      also must prove that there is a nexus, i.e., a clear and direct relationship between
      the articulated grounds for an adverse action and either the appellant’s ability to
      accomplish his duties satisfactorily or some other legitimate government interest.
      Ellis v. Department of Defense, 114 M.S.P.R. 407, ¶ 8 (2010). The administrative
      judge found that the agency established a nexus for the sustained charges, and we
      agree. ID at 14-15.
¶21        On review, the appellant reasserts that his off-duty conduct had no bearing
      on his employment. PFR File, Tab 1 at 26. However, one way of establishing a
      nexus linking an employee’s off-duty misconduct with the efficiency of the
      service is to show by preponderant evidence that the misconduct affects
      management’s trust and confidence in the employee’s job performance. Kruger v.
      Department of Justice, 32 M.S.P.R. 71, 74 (1987).            We agree with the
      administrative judge’s finding that the agency established a nexus for the conduct
      unbecoming charge because the appellant’s actions caused management to lose
      faith in his ability to provide a measured response to stressful situations as he
      completed his central duties of ensuring security. ID at 14-15; HT at 67-71; see,
      e.g., Honeycutt v. Department of Labor, 22 M.S.P.R. 491, 494 (1984) (finding
      that the appellant’s off-duty arrest for first degree assault and public drunkenness
      bore a nexus to the efficiency of the service given the sensitive and trustworthy
      nature of his duties), aff’d, 770 F.2d 181 (Fed. Cir. 1985) (Table); Barnhill v.
      Department of Justice, 10 M.S.P.R. 378, 380-81 (1982) (reasoning that the
                                                                                        12

      appellant’s off-duty obscene telephone calls and threats of violence to a woman
      bore a nexus to the efficiency of the service given his position as a Border Patrol
      Agent).   In this regard, the administrative judge noted the deciding official’s
      testimony that the appellant’s central duties involved ensuring that the installation
      maintains adequate physical security and that the appellant was expected to
      obtain a weapon from the agency’s armory and repel any attack of the
      installation.    ID at 15.   The administrative judge further noted the deciding
      official’s testimony that the appellant’s misconduct with his son caused him to
      question the appellant’s “composure” and his ability to control his emotions in
      connection with his responsibility for protecting people. Id.
¶22         The appellant also disputes the administrative judge’s finding of nexus for
      the lack of candor charge because the charge stems from forms he completed
      years ago.      PFR File, Tab 1 at 27; see ID at 15.   We are not persuaded.     See
      Harmon v. General Services Administration, 61 M.S.P.R. 327, 329, 334-35 (1994)
      (finding nexus where an employee falsified his application materials years
      earlier), aff’d, 47 F.3d 1181 (Fed. Cir. 1995) (Table); see also Ludlum v.
      Department of Justice, 87 M.S.P.R. 56, ¶ 28 (2000) (finding that an agency has a
      right to expect its workers to be honest, trustworthy, and candid; a lack of candor
      strikes at the very heart of the employer-employee relationship), aff’d, 278 F.3d
      1280, 1284 (Fed. Cir. 2002).

      The administrative judge properly sustained the penalty of removal.
¶23         When some but not all of the charges are sustained in an adverse action
      appeal such as this, the Board will carefully consider whether the sustained
      charges merited the penalty imposed by the agency.              Douglas v. Veterans
      Administration, 5 M.S.P.R. 280, 308 (1981). However, the Board’s role in this
      case is not to independently determine the penalty but to decide whether the
      agency’s choice of penalty is appropriate.      See Lachance v. Devall, 178 F.3d
      1246, 1258-59 (Fed. Cir. 1999).
                                                                                       13

¶24        The administrative judge determined that the sustained charges were
      considerably more egregious than the one that was not proven. ID at 16. He also
      found that the agency considered the relevant Douglas factors and that removal
      was a reasonable penalty.     ID at 17-19.    While the appellant has expressed
      disagreement in his petition, PFR File, Tab 1 at 27-28, he has provided no basis
      upon which to disturb the administrative judge’s decision to sustain the removal,
      see, e.g., Kamahele v. Department of Homeland Security, 108 M.S.P.R. 666, ¶¶ 2,
      15 (2008) (assessing that the penalty of removal was reasonable where the
      appellant demonstrated a lack of candor and inappropriate conduct); Dunn v.
      Department of the Air Force, 96 M.S.P.R. 166, ¶¶ 2, 15-18 (2004) (finding that
      removal was reasonable where the employee engaged in conduct unbecoming and
      exhibited a lack of candor), aff’d, 139 F. App’x 280 (Fed. Cir. 2005).

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
            You have the right to request review of this final decision by the U.S.
      Court of Appeals for the Federal Circuit. You must submit your request to the
      court at the following address:
                                   U.S. Court of Appeals
                                   for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439

      The court must receive your request for review no later than 60 calendar days
      after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
      2012). If you choose to file, be very careful to file on time. The court has held
      that normally it does not have the authority to waive this statutory deadline and
      that filings that do not comply with the deadline must be dismissed. See Pinat v.
      Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
            If you need further information about your right to appeal this decision to
      court, you should refer to the Federal law that gives you this right. It is found in
                                                                                14

title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
2012). You may read this law as well as other sections of the U.S. Code, at our
website, http://www.mspb.gov/appeals/uscode.htm.        Additional information is
available at the court’s website, www.cafc.uscourts.gov. Of particular relevance
is the court’s “Guide for Pro Se Petitioners and Appellants,” which is contained
within the court’s Rules of Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono      for     information   regarding   pro   bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.   The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                              ______________________________
                                            William D. Spencer
                                            Clerk of the Board
Washington, D.C.